Case 2:18-cv-07180-RRM-AYS Document 25 Filed 10/21/20 Page 1 of 1 PageID #: 280




 THE LAW FIRM OF
 ADAM C. WEISS, PLLC                                                        3 SCHOOL STREET, STE. 303
                                                                          GLEN COVE, NEW YORK 11542

                                                                         45-18 COURT SQUARE, STE 400
                                                                  LONG ISLAND CITY, NEW YORK 11101

                                                                            TELEPHONE: (646) 489-0059
                                                                            FACSIMILE: (516) 759-2556
                                                                                 adam@acweisslaw.com
                                                                                  www.acweisslaw.com

                                               October 21, 2020

 VIA ECF

 Magistrate Judge Anne Y. Shields
 100 Federal Plaza
 P.O. Box 830
 Central Islip, New York 11722

        Re: Geoghegan v. Robscot Realty, et al.
            Docket No.: 18-CV-7180 (RRM)(AYS)

 Your Honor:

          This firm represents the Defendants in the above referenced action. I am filing this joint
 status letter on behalf of both parties. We wish to advise the court that the parties have conferred
 regarding a proposed schedule for the remainder of discovery and are submitting the following
 dates for this Court’s approval.

        On or before October 28th – serve initial disclosures (to the extent not already provided)
        On or before November 4th - serve discovery requests
        On or before December 2nd - respond to discovery requests
        On or before December 30th – complete depositions
        On or before January 27th – final discovery deadline

                                                       Respectfully submitted,




                                                       Adam C. Weiss
 Cc:    Steven Moser, Esq.
